Exhibit 10.1


RELEASE AND WAIVER OF CLAIMS
This Release and Waiver of Claims (“Agreement”) is made and entered into by and
between MidWestOne Financial Group, Inc. (the “Company”), and Kent L. Jehle
(“Executive,” and together with the Company, the “Parties”).
RECITALS
A.    The Parties desire to settle fully and amicably all issues between them,
including any issues arising out of Executive’s employment with the Company and
the termination of that employment.
B.    Executive and the Company are parties to that certain Employment
Agreement, made and entered into October 18, 2017, as amended (the “Employment
Agreement”).
AGREEMENTS
For and in consideration of the mutual promises contained herein, and for other
good and sufficient consideration, the receipt of which is hereby acknowledged,
the Parties, intending to be legally bound, hereby agree as follows:
1.    Termination of Employment. Executive’s employment with the Company shall
terminate effective as of the close of business on August 31, 2018 (the
“Termination Date”).
2.    Compensation and Benefits. Subject to the terms of this Agreement, the
Company shall compensate Executive under this Agreement as follows
(collectively, the “Severance Payments”):
(a)     Severance Amount. Following the Effective Date (as defined below), and
provided that Executive fully complies with Section 8 hereof, the Company shall
provide Executive with the following additional payments and benefits:
(i)    The Company shall pay to Executive, in accordance with its normal payroll
procedures as may be in effect from time to time, a severance amount equal to
ten (10) months of salary continuation based on his annual base salary as in
effect on the Termination Date.
(ii)     Within ten (10) business days following the Effective Date, the Company
shall pay to Executive a single lump sum in the amount of thirty-one thousand,
three hundred sixty-six dollars and twenty-nine cents ($31,366.29).
(iii)    As of the Effective Date, Executive shall be deemed to have vested in
any outstanding, unvested restricted stock unit awards previously made to him
under the Company’s equity incentive plans.
(iv) As of the Effective Date, Executive shall be deemed to have retired for
purposes of the determining the retiree death benefit under MidWestOne Bank’s
bank-owned life insurance program.
(b)    Accrued Salary and Paid Time Off. Executive shall be entitled to a lump
sum payment in an amount equal to Executive’s earned but unpaid annual base
salary and accrued but unused paid time off for the period ending on the
Termination Date, with such payment to be made on the first payroll date
following the Termination Date.


1

--------------------------------------------------------------------------------




(c)    COBRA Benefits. Executive and Executive’s qualified beneficiaries, as
applicable, shall be entitled to continuation of group health coverage following
the Termination Date under the Company’s group health plan, to the extent
required under the Consolidated Omnibus Budget Reconciliation Act of 1986, with
Executive required to pay the same amount as Executive would pay if Executive
continued in employment with the Company during such period as described in
Section 4(e) of the Employment Agreement.
(d)     Executive Acknowledgment. Executive acknowledges that, subject to
fulfillment of all obligations provided for herein, Executive has been fully
compensated by the Company, including under all applicable laws, and that
nothing further is owed to Executive with respect to wages, bonuses, severance,
other compensation, or benefits. Executive further acknowledges that the
Severance Payments (other than (b) and (c) immediately above) are consideration
for Executive’s promises contained in this Agreement, and that the Severance
Payments are above and beyond any wages, bonuses, severance, other compensation,
or benefits to which Executive is entitled from the Company under the terms of
Executive’s employment or under any other contract or law that Executive would
be entitled to absent execution of this Agreement.
(e)    Withholding. The Severance Payments shall be subject to all taxes and
other payroll deductions required by law.
3.    Termination of Benefits. Except as provided in Section 2 above or as may
be required by law, Executive’s participation in all employee benefit (pension
and welfare) and compensation plans of the Company shall cease as of the
Termination Date. Nothing contained herein shall limit or otherwise impair
Executive’s right to receive pension or similar benefit payments that are vested
as of the Termination Date under any applicable tax-qualified pension or other
plans, pursuant to the terms of the applicable plan.
4.    Release of Claims and Waiver of Rights. Executive, on Executive’s own
behalf and that of Executive’s heirs, executors, attorneys, administrators,
successors, and assigns, fully and forever releases and discharges the Company,
its predecessors, successors, parents, subsidiaries, affiliates, and assigns,
and its and their directors, officers, trustees, employees, agents, and
shareholders, both in their individual and official capacities, and the current
and former trustees and administrators of each retirement and other benefit plan
applicable to the employees and former employees of the Company, both in their
official and individual capacities (the “Releasees”), from all liability,
claims, demands, actions, and causes of action Executive now has, may have had,
or may ever have, whether currently known or unknown, relating to acts or
omissions as of or prior to Executive’s execution of this Agreement (the
“Release and Waiver”), including liability, claims, demands, actions, and causes
of action:
(a)    Relating to Executive’s employment or other association with the Company,
or the
termination of such employment;
(b)    Relating to wages, bonuses, other compensation, or benefits;
(c)    Relating to any employment or change in control contract;
(d)    Relating to any employment law, including
(i)
The United States and State of Iowa Constitutions,

(ii)
The Iowa Civil Rights Act of 1965,

(iii)
The Iowa Wage Payment Collection Law,

(iv)
The Civil Rights Act of 1964,

(v)
The Civil Rights Act of 1991,

(vi)
The Equal Pay Act,

(vii)
The Employee Retirement Income Security Act of 1974,

(viii)
The Age Discrimination in Employment Act (the “ADEA”),

(ix)
The Older Workers Benefit Protection Act,

(x)
The Worker Adjustment and Retraining Notification Act,

(xi)
The Americans with Disabilities Act,



2

--------------------------------------------------------------------------------




(xii)
The Family and Medical Leave Act,

(xiii)
The Occupational Safety and Health Act,

(xiv)
The Fair Labor Standards Act,

(xv)
The National Labor Relations Act,

(xvi)
The Genetic Information Nondiscrimination Act,

(xvii)
The Rehabilitation Act,

(xviii)
The Fair Credit Reporting Act,

(xix)
Executive Order 11246,

(xx)
Executive Order 11141, and

(xxi)
Each other federal, state, and local statute, ordinance, and regulation relating
to employment;

(e)    Relating to any right of payment for disability;
(f)    Relating to any statutory or contractual right of payment; and
(g)    For relief on the basis of any alleged tort or breach of contract under
the common law of the State of Iowa or any other state, including defamation,
intentional or negligent infliction of emotional distress, breach of the
covenant of good faith and fair dealing, promissory estoppel, and negligence.


Executive acknowledges that statutes exist that render null and void releases
and waivers of any claims, rights, demands, liabilities, actions, and causes of
action that are unknown to the releasing or waiving party at the time of
execution of the release and waiver. Executive waives, surrenders, and shall
forego any protection to which Executive would otherwise be entitled by virtue
of the existence of any such statutes in any jurisdiction, including the State
of Iowa.
5.    Exclusions from General Release.
(a)    Excluded from the Release and Waiver are any claims or rights arising
pursuant to this Agreement and any claims or rights that cannot be waived by
law, as well as Executive’s right to file a charge with an administrative agency
or participate in any agency investigation, including with the Equal Employment
Opportunity Commission. Executive is, however, waiving the right to recover any
money in connection with a charge or investigation and the right to recover any
money in connection with a charge filed by any other individual or by the Equal
Employment Opportunity Commission or any other federal or state agency, except
where such waivers are prohibited by law.


(b)    Notwithstanding the foregoing, nothing contained in this Section 5 shall
limit Executive’s ability to file a charge or complaint with any governmental,
administrative or judicial agency (each, an “Agency”) pursuant to any applicable
whistleblower statute or program (each, a “Whistleblower Program”). Executive
acknowledges that this Section 5 does not limit (A) his ability to communicate,
in connection with a charge or complaint pursuant to any Whistleblower Program
with any Agency or otherwise participate in any investigation or proceeding that
may be conducted by such Agency, including providing documents or other
information, without notice to the Company, or (B) his right to receive an award
for information provided to such Agency pursuant to any Whistleblower Program.


6.    Covenant Not to Sue.
(a)    A “covenant not to sue” is a legal term that means Executive promises not
to file a lawsuit in court. It is different from the Release and Waiver. Besides
waiving and releasing the claims covered by Section 4 above, Executive shall
never sue the Releasees in any forum for any reason covered by the Release and
Waiver. Notwithstanding this covenant not to sue, Executive may bring a claim
against the Company to enforce this Agreement or to challenge the validity of
this Agreement under the ADEA. If Executive sues any of the Releasees in
violation of this Agreement, Executive shall be liable to them for their
reasonable attorneys’ fees and costs (including the costs of experts, evidence,
and counsel) and other litigation costs incurred in defending against
Executive’s suit. In addition, if Executive sues any of the


3

--------------------------------------------------------------------------------




Releasees in violation of this Agreement, the Company can require Executive to
return all but a sum of $100 of the Severance Payments, which sum is, by itself,
adequate consideration for the promises and covenants in this Agreement. In that
event, the Company shall have no obligation to make any further Severance
Payments.
(b)    If Executive has previously filed any lawsuit against any of the
Releasees, Executive shall immediately take all necessary steps and execute all
necessary documents to withdraw or dismiss such lawsuit to the extent
Executive’s agreement to withdraw, dismiss, or not file a lawsuit would not be a
violation of any applicable law or regulation.


7.    Mutual Non-Disparagement. At all times following the signing of this
Agreement, neither Party shall engage in any vilification of the other, and each
Party shall refrain from making any false, negative, critical or disparaging
statements, implied or expressed, concerning the other, including management
style, methods of doing business, the quality of products and services, role in
the community, or treatment of employees. Executive acknowledges that the only
persons whose statements may be attributed to the Company for purposes of this
covenant not to make disparaging statements shall be each member of the
Company’s Board of Directors and the Company’s Chief Executive Officer. The
Parties shall do nothing that would damage the other’s business reputation or
good will.
8.    Restrictive Covenants. Section 7 of the Employment Agreement (entitled
“Restrictive Covenants”), shall continue in full force and effect as if fully
restated herein.
9.    No Admissions. The Company denies that any of the Releasees have taken any
improper action against Executive, and this Agreement shall not be admissible in
any proceeding as evidence of improper action by any of the Releasees.
10.    Confidentiality of Agreement. Executive shall keep the existence and the
terms of this Agreement confidential, except for Executive’s immediate family
members and Executive’s legal and tax advisors in connection with services
related hereto and except as may be required by law or in connection with the
preparation of tax returns.
11.    Non-Waiver. The Company’s waiver of a breach of this Agreement by
Executive shall not be construed or operate as a waiver of any subsequent breach
by Executive of the same or of any other provision of this Agreement.
12.    Governing Law. This Agreement shall be governed by and construed under
the laws of the State of Iowa, without regard to principles of conflict of laws
(whether in the State of Iowa or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Iowa.
13.    Entire Agreement. This Agreement sets forth the entire agreement of the
Parties regarding the subject matter hereof, and shall be final and binding as
to all claims that have been or could have been advanced on behalf of Executive
pursuant to any claim arising out of or related in any way to Executive’s
employment with the Company and the termination of that employment. This
Agreement may not be amended, modified, altered, or changed except by express
written consent of the Parties.
14.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.
15.    Successors. This Agreement shall be binding upon and inure to the benefit
of the Company, its successors and assigns.
16.    Enforcement. The provisions of this Agreement shall be regarded as
divisible and separable and if any provision should be declared invalid or
unenforceable by a court of competent jurisdiction, the


4

--------------------------------------------------------------------------------




validity and enforceability of the remaining provisions shall not be affected
thereby. If the scope of any restriction or requirement contained in this
Agreement is too broad to permit enforcement of such restriction or requirement
to its full extent, then such restriction or requirement shall be enforced to
the maximum extent permitted by law, and Executive hereby consents that any
court of competent jurisdiction may so modify such scope in any proceeding
brought to enforce such restriction or requirement. In addition, Executive
stipulates that breach by Executive of restrictions and requirements under this
Agreement will cause irreparable damage to the Releasees in the case of
Executive’s breach and that the Company would not have entered into this
Agreement without Executive binding Executive to these restrictions and
requirements. In the event of Executive’s breach of this Agreement, in addition
to any other remedies the Company may have, and without bond and without
prejudice to any other rights and remedies that the Company may have for
Executive’s breach of this Agreement, the Company shall be relieved of any
obligation to provide Severance Payments and shall be entitled to an injunction
to prevent or restrain any such violation by Executive and all persons directly
or indirectly acting for or with Executive.
17.    Construction. In this Agreement, unless otherwise stated, the following
uses apply: (a) references to a statute or law refer to the statute or law and
any amendments and any successor statutes or laws, and to all regulations
promulgated under or implementing the statute or law, as amended, or its
successors, as in effect at the relevant time; (b) in computing periods from a
specified date to a later specified date, the words “from” and “commencing on”
(and the like) mean “from and including, “ and the words “to,” “until,” and
“ending on” (and the like) mean “to, and including”; (c) references to a
governmental or quasi-governmental agency, authority, or instrumentality also
refer to a regulatory body that succeeds to the functions of the agency,
authority, or instrumentality; (d) the words “include,” “includes,” and
“including” (and the like) mean “include, without limitation,” “includes,
without limitation,” and “including, without limitation,” (and the like)
respectively; (e) the words “hereof,” “herein,” “hereto,” “hereby,” (and the
like) refer to this Agreement as a whole; (f) any reference to a document or set
of documents, and the rights and obligations of the parties under any such
documents, means such document or documents as amended from time to time, and
all modifications, extensions, renewals, substitutions, or replacements thereof;
(g) all words used shall be construed to be of such gender or number as the
circumstances and context require; and (h) the captions and headings of
preambles, recitals, sections, and exhibits appearing in or attached to this
Agreement have been inserted solely for convenience of reference and shall not
be considered a part of this Agreement, nor shall any of them affect the meaning
or interpretation of this Agreement or any of its provisions.
18.    Future Cooperation. In connection with any and all claims, disputes, or
negotiations, or governmental, internal, or other investigations, lawsuits, or
administrative proceedings (the “Legal Matters”) involving any of the Releasees
(collectively, the “Disputing Parties” and, individually, each a “Disputing
Party”), Executive shall make Executive reasonably available, upon reasonable
notice from the Company and without the necessity of subpoena, to provide
information and documents, provide declarations and statements regarding a
Disputing Party, meet with attorneys and other representatives of a Disputing
Party, prepare for and give depositions and testimony, and otherwise cooperate
in the investigation, defense, and prosecution of any and all such Legal
Matters, as may, in the good faith and judgment of the Company, be reasonably
requested. The Company shall consult with Executive and make reasonable efforts
to schedule such assistance so as not to materially disrupt Executive’s business
and personal affairs. The Company shall reimburse all reasonable expenses
incurred by Executive in connection with such assistance, including travel,
meals, rental car, and hotel expenses, if any; provided such expenses are
approved in advance by the Company and are documented in a manner consistent
with expense reporting policies of the Company as may be in effect from time to
time.
19.    Representations by Executive. Executive acknowledges each of the
following:
(a)    Executive is aware that this Agreement includes a release of all known
and unknown claims.


5

--------------------------------------------------------------------------------






(b)    Executive is legally competent to execute this Agreement and Executive
has not relied on any statements or explanations made by the Company or its
attorneys not otherwise set forth herein.


(c)    Any modifications, material or otherwise, made to this Agreement shall
not restart or affect in any manner the original 21-day consideration period.


(d)    Executive has been offered at least 21 days to consider this Agreement.


(e)    Executive has been afforded the opportunity to be advised by legal
counsel regarding the terms of this Agreement, including the Release and Waiver,
and to negotiate such terms.


(f)    Executive, without coercion of any kind, freely, knowingly, and
voluntarily enters into this Agreement.


(g)    Executive has the right to rescind the Release and Waiver by written
notice to the Company within seven (7) calendar days after Executive has signed
this Agreement, and the Release and Waiver shall not become effective or
enforceable until seven (7) calendar days after Executive has signed this
Agreement (such date, the “Effective Date”), as evidenced by the date set forth
below Executive’s signature on the signature page hereto. Any such rescission
must be in writing and delivered by hand, or sent by U.S. Mail within such seven
(7)-day period, to the attention of MidWestOne Financial Group, Inc., Attn:
MidWestOne Bank Senior Vice President and Director of Human Resources, 102 South
Clinton Street, Iowa City, IA 52240. If delivered by U.S. Mail, the rescission
must be: (i) postmarked within the seven (7)-day period and (ii) sent by
certified mail, return receipt requested.


IN WITNESS WHEREOF, the Parties have executed this Agreement as of dates set
forth below their respective signatures below.
MidWestOne Financial Group, Inc.
 
Executive
By:
/s/ CHARLES N. FUNK
 
/s/ KENT L. JEHLE
 
Charles N. Funk
 
Kent L. Jehle
 
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
Date:
August 31, 2018
 
Date:
August 31, 2018





6